      Case 2:20-cv-00359-GW-E Document 185 Filed 08/05/21 Page 1 of 1 Page ID #:15037



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES--GENERAL

Case No. CV 20-359 GW (Ex)                                                            Date: August 5, 2021

Title: Nichia Corporation v. Feit Electric Company, Inc.
========================================================================
PRESENT: HON. CHARLES F. EICK, MAGISTRATE JUDGE


                               Valencia Munroe                         None
                               Deputy Clerk                        Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                       ATTORNEYS PRESENT FOR DEFENDANT(S):
                       None                                                   None


PROCEEDINGS:           (IN CHAMBERS)

       The Court has read and considered all papers filed in support of and in opposition to “Plaintiff Nichia
Corporation’s Motion to Enforce etc.” (“the Motion”), filed July 22, 2021. The previously noticed August
13, 2021 hearing date is vacated. The Court has taken the Motion under submission without oral argument.

        As to Interrogatory 6, Defendant promptly shall make reasonable, good faith efforts, including
inquiries of Defendant’s suppliers/manufacturers, to attempt to obtain additional responsive information. On
or before September 2, 2021, Defendant shall disclose to Plaintiff any additional responsive information
thereby obtained.

        The Motion is otherwise denied.

        In the future, absent leave of court, the parties shall refrain from filing any evidence in support of or
in opposition to a Local Rule 37 motion, other than the evidence filed concurrently with the Local Rule 37-
2.2 joint stipulation.



cc:     Judge Wu
        All Counsel of Record




MINUTES FORM 11                                                               Initials of Deputy Clerk vmun
CIVIL-GEN
